DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words.  See MPEP § 608.01(b)(C).  Correction is required.  See id. at 608.01(b).

Claim Objections
Claims 1, 2, 8, 13 and 16 are objected to because of the following informalities:  
Claim 1, page 24, line 7, “the storage system” should read as “the distributed storage system”.
Claim 2, page 24, line 3, “the plurality of operations queues” should read as “a plurality of operations queues”.
Claim 8, page 25, line 6, “the plurality of operations queues” should read as “the plurality of queues”.
Claim 13, page 26, line 3, “the operations in the queues” should read as “operations in the queues”.
Claim 16, page 26, line 3, “the plurality of operations queues” should read as “plurality of operations queues”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2007/0050589 A1), hereinafter referred to as Tanaka.

Regarding claim 1, Tanaka discloses: A method, comprising:
evaluating whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data from the distributed storage system; and
identifying a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget, wherein the evaluating and the identifying are executed through a processor of the storage system
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when 
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper storage system 200. The access procedure will be described later in detail with reference to FIG. 2A or the like.”
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”

The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “method, comprising: evaluating whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the 
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identifying a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget”.
The Examiner further finds the CPU (processor) 510 executing the program stored in the memory 550, which includes the DM program 555 instruction for the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201 as disclosed in Tanaka teaches the claimed “wherein the evaluating and the identifying are executed through a processor of the storage system.”).

Regarding claim 4, Tanaka discloses: The method of claim 1, further comprising:
reconstructing the data responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the 
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper storage system 200. The access procedure will be described later in detail with reference to FIG. 2A or the like.”
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”

The Examiner finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “reconstructing the data responsive to the evaluating determining the read time exceeds the latency budget”.).

A non-transitory computer readable storage medium (memory 550) storing instructions, which when executed, cause a processing device (CPU (processor) 510) to:
evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data; and
identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper 
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”

The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data stored within memory of a distributed storage system via a first path is within a latency budget, responsive to a request to read the data”. Specifically, the Examiner finds the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “evaluating whether a read time to read data . . . is within a latency budget”.
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget.”
The Examiner further finds the CPU (processor) 510 executing the program stored in the memory 550, which includes the DM program 555 instruction for the storage system 200 to .

Regarding claim 18, Tanaka discloses: The computer readable medium of claim 15, further comprising:
reconstruct the data responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”

Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”

The Examiner finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “reconstruct the data responsive to the evaluating determining the read time exceeds the latency budget”.).

Allowable Subject Matter
Claims 2-3, 5-7, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

A storage system, comprising:
storage memory (memory 550);
at least one processor (CPU (processor) 510), configured to:
evaluate whether a read time to read data stored within memory via a first path associated with the plurality of operations queues is within a latency budget, responsive to a request to read the data; and
identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget
(Paragraph [0092]: “Description of the embodiment will be made below by taking an example of evaluating a use frequency as a data value. According to the embodiment, however, optional indexes other than the use frequency, e.g., data access patterns, may be evaluated. The data access patterns are the numbers of times of issuing write access requests (number of write access times) and read access requests (number of read access times) during a predetermined time period to the virtual storage areas 211 by the computer 10.”
Paragraph [0093]: “In this case, a threshold value may be set for each of the numbers of write and read access times, and such threshold values may be different. For example, when different threshold values of the numbers of write and read access times are compared with the numbers of write and read access times respectively, and both of the numbers of access times exceed the threshold values, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. Alternatively, when at least one of the numbers of write and read access times exceeds the threshold value, the data of the virtual storage area 211 may be instructed to be copied in the storage area 201. These hold true in description below.”
Paragraph [0089]: “At this time, the application programs 15 and 16 of the computer 10 can access the storage areas 301 and 302 of the lower storage system 300 by issuing read/write requests (i.e., access requests) to the virtual storage areas 211 and 212 of the upper 
Paragraph [0090]: “Subsequently, a value of data of the virtual storage area 211 (i.e., value of data stored in the storage area 301 corresponding to the virtual storage area 211) is evaluated. Specifically, when the value of the data of the virtual storage area 211 exceeds a predetermined threshold, the DM program 555 instructs the storage system 200 to create a storage area 201 and to copy the data of the virtual storage area 211 in the storage area 201. As a result, the data of the storage area 301 migrates to the storage area 201 to be stored. Subsequently, the application program 15 issues a read/write request to the storage area 201.”
Paragraph [0160]: “The CPU (processor) 510 executes the program stored in the memory 550.”

The Examiner finds the setting of a threshold value by computer 10 for the number of read access times during a predetermined read time period, in response to the read access requests to virtual storage areas 211, as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data stored within memory via a first path associated with the plurality of operations queues is within a latency budget, responsive to a request to read the data”. Specifically, the Examiner finds the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “evaluate whether a read time to read data . . . is within a latency budget”.
The Examiner further finds the data of the virtual storage area 211 being copied into the storage area 201 when the read access times exceed the threshold value set for the read time period as disclosed in Tanaka teaches the claimed “identify a second path to read a redundant copy of the data, responsive to the evaluating determining the read time exceeds the latency budget.”).


	Claims 9-14 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112